In an action to recover damages for defamation, the plaintiff appeals from an order of the Supreme Court, Queens County (Satterfield, J.), dated May 2, 2002, which granted the motion of the defendant Richard L. Pike for summary judgment dismissing the second and third causes of action.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the motion of the defendant Richard L. Pike for summary judgment dismissing the second and third causes of action. The alleged defamatory statements made by Pike were subject to a qualified privilege. In opposition to Pike’s prima facie showing of entitlement to judgment as a matter of law, the plaintiff failed to come *370forward with evidence sufficient to raise a triable issue of fact as to whether the statements were made with constitutional or common-law malice, which would defeat the privilege (see Liberman v Gelstein, 80 NY2d 429 [1992]; Leary v DiBlasi, 251 AD2d 550 [1998]). Altman, J.P., Krausman, Goldstein and Cozier, JJ., concur.